Citation Nr: 1809866	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  17-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE


Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1964 to September 1966.

The Veteran died in December 2015. The appellant is the Veteran's surviving spouse. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Pension Center in Philadelphia, Pennsylvania.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The cause of the Veteran's death in December 2015 was respiratory arrest due to stage IV sarcomatoid mesothelioma. 

2. The evidence of record is against a finding that the Veteran's death was proximately caused by VA treatment.






CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C. § 1151 for cause of the Veteran's death have not been met. 38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standards

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected. 38 U.S.C. § 1151. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C. § 5107.

In order for the disability or death to qualify for compensation under 38 U.S.C.
§ 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination. Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable. 38 U.S.C. § 1151(a). The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment. Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable. 38 C.F.R. § 3.358(c)(1), (2).

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto. With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate. Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized. 38 C.F.R. 
§ 3.358(b)(1), (2).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

Analysis

The appellant argues that DIC benefits should be awarded in this case under the provisions of 38 U.S.C. § 1151. The appellant asserts that the Veteran complained to the VA of chest and shoulder pain in 2014-2015 and that if he had been told to get a PET scan before August 2015, his cancer would have been found earlier and he would have had a better chance of survival. See September 2016 Notice of Disagreement.

Prior to his death in December 2015, the Veteran was not in receipt of service connection for any disability.

Before the matters of negligence or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment. As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination. If the Veteran's death was not proximately caused by VA treatment, the appellant's 
§ 1151 claim for DIC benefits must fail.

Treatment records from Fayetteville VA Medical Center (VAMC) show that the Veteran had a chest x-ray on July 2, 2015 and a CT scan on July 15, 2015. He was notified of the results on July 16, 2015. He had a pulmonary consultation on August 4, 2015 and a PET scan shortly thereafter. On August 19, 2015 the Veteran was hospitalized at Onslow Memorial Hospital. After that, the Veteran's condition was managed by Duke Hematology and Oncology after a consultation was placed by Fayetteville VAMC. 

In July 2016, a VA physician reviewed the Veteran's electronic claims file and Computerized Patient Record System (CPRS) and opined that the Veteran's death was less likely as not proximately caused by care provided by the Fayetteville VAMC. The examiner noted that the Veteran's cause of death on the death certificate was mesothelioma, and exposure to asbestos was listed as a contributing factor to the cause of death. The examiner explained that the abnormality shown at the Veteran's chest x-ray in June 2006 was not a precursor of mesothelioma, and there had therefore been no delay in diagnosis of the mesothelioma. The examiner further reasoned that this was the same conclusion reached by a physician at the Durham VAMC in 2007. 

The appellant has been accorded ample opportunity to furnish medical opinions in support of her § 1151 claim, and against the above-described conclusions of VA medical professionals; she has not done so. See 38 U.S.C. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

The medical evidence of record is against a finding that this VA treatment actually caused or contributed to the Veteran's death.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007). It is not clear in this case that a lay person is competent to determine that medical care was inadequate or that it caused or hastened the Veteran's death. The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with VA treatment for his fatal sarcomatoid mesothelioma. However, even if the appellant has some competency in this area, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value. The Board finds the July 2016 VA medical opinion more probative than the appellant's statements. The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions. 

For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care. The Board bases its conclusion on a review of the Veteran's entire medical record, to include the July 2016 VA examiner's opinion. In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence or a matter of (un)foreseeability is moot. That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence. See 38 U.S.C. § 1151. 

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151. Her claim is accordingly denied.


ORDER

Entitlement to DIC under 38 U.S.C. § 1151 for cause of the Veteran's death is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


